Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election without traverse of the following species in the reply filed on 08/24/2022 is acknowledged:
(i) (a) an amino acid substitution at a position that corresponds to amino acid position 428 of a wild type feline IgG, wherein the amino acid substitution is selected from the group consisting of S428Y and S428R as the species of feline IgG Fc region variant recited in claim 1 (see claim 1(iii)); and (b) S428Y in combination with one or more of Q311 V, S254R, L309V, T286E, R301 L and E380T as the species of feline IgG Fc region variants recited in claim 12 (see claim 12(ix)); 
(ii) a binding domain comprising six complementarity determining regions (CDRs) of an immunoglobulin molecule as the binding domain recited in claim 15; 
(iii) NGF as the antigen recited in claim 16; and 
(iv) pain as the feline disease or disorder recited in claim 20.
2. Claims 1-24 are pending. Claims 1-4, 8-9, 12-21, and 23-24 are currently under consideration. Claims 5-7, 10-11, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Information Disclosure Statement
3. The information disclosure statement filed on 05/09/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Drawings
4. The drawings filed on 04/29/2022 are accepted by the examiner.  

Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1-4, 8-9, 12-21, and 23-24 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claim 1 is drawn to a method of treating a feline disease or disorder in a feline in need thereof, the method comprising administering to the feline an effective amount of a composition comprising a polypeptide having an extended half-life relative to a control polypeptide, wherein the polypeptide comprises a feline IgG Fc region variant, or a feline FcRn-binding region thereof, comprising an amino acid substitution at at least one position selected from the group consisting of: (i) a position that corresponds to amino acid position 286 of a wild type feline IgG, wherein the amino acid substitution is T286E and T286D; (ii) a position that corresponds to amino acid position 311 of a wild type feline IgG, wherein the amino acid substitution is selected from the group consisting of Q311 R, Q311V, Q311 L and Q311K; and (iii) a position that corresponds to amino acid position 428 of a wild type feline IgG, wherein the amino acid substitution is selected from the group consisting of S428Y and S428R; and wherein the amino acid positions are based on EU numbering. Claims 2-4, 8-9, and 12-15-21 depend from claim 1, either directly or indirectly. 
Claim 23 is drawn to a method of treating or preventing a feline disease or disorder in a feline in need thereof, the method comprising administering to the feline an effective amount of a composition comprising a polypeptide having an extended half-life relative to a control polypeptide, wherein the polypeptide comprises a feline IgG Fc region variant, or a feline FcRn-binding region thereof comprising an amino acid substitution S428Y, and wherein the amino acid positions are based on EU numbering, whereas claim 24 is drawn to a method of treating or preventing a feline disease or disorder in a feline in need thereof, the method comprising administering to the feline an effective amount of a composition comprising a polypeptide having an extended half-life relative to a control polypeptide, wherein the polypeptide comprises a feline IgG Fc region variant, or a feline FcRn-binding region thereof comprising amino acid substitutions T286E, Q311V, and S428Y, and wherein the amino acid positions are based on EU numbering.
While reciting the substitutions at positions corresponding to a wild type feline IgG Fc region, the claims do not require that the polypeptides possess any particular biological functions and do not require that the polypeptides, other than the part of the feline IgG Fc region variant, possess any conserved structural features. Even for the feline IgG Fc region variant, the claims only require that the feline IgG Fc region variant comprise an amino acid substitution at one or more positions corresponding to the particular positions of a wild type feline IgG Fc region.  There is no limitation for the amino acid sequence of the wide type feline IgG Fc domain. Thus, the claims encompass a huge genus of polypeptides that comprise the recited substitutions without defined structural and functional limitations for the polypeptides. 
The specification discloses the amino acid sequences of wild type feline IgG Fc set forth in SEQ ID NOS: 1-3 (page 23; Table 1). The specification discloses the amino acid substitutions that increase binding of the feline IgG1a Fc variant to feline FcRn (Table 2, page 38; Table 8, page 65). However, the instant disclosure is insufficient to support the broad genus of polypeptides. The prior art teaches a polypeptide comprising a feline IgG Fc variant, the feline IgG Fc variant comprises at least one amino acid substitution S428L, S430Y, or S434F (US 2022/0048981 A1, page 3, paragraph [0023] and [0027]; page 4, top of left column). The prior art (US 2006/0067930 A1) teaches that a polypeptide comprising an IgG Fc variant, the IgG Fc variant comprises at least an amino acid substitution at N434H, N434W, N434Y, N434F (page 4, paragraphs [0034]-[0037]). The IgG Fc variant further comprises an amino acid substitution selected from the group consisting of K326A, K326W, and E380A (see, e.g., claim 8). However, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other polypeptides might be. In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of polypeptides.
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
Due to the breadth of the genus of the polypeptides, and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the recited genus of the polypeptides and thus the instantly claimed method of treating or preventing a feline disease or disorder in a feline in need thereof.
7. Claims 1-4, 8-9, 12-21, and 23-24 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention.
The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  
Claims 1-4, 8-9, 12-21, and 23-24 are drawn to a method of treating or preventing a feline disease or disorder in a feline in need thereof, the method comprising administering to the feline an effective amount of a composition comprising a polypeptide having an extended half-life relative to a control polypeptide, wherein the polypeptide comprises a feline IgG Fc region variant, or a feline FcRn-binding region thereof. The claims are broad because they encompass a method of not only treating but also preventing a broad genus of feline diseases or disorders in a feline and there are no limitations for the structural features and biological function of the administered polypeptides.
The specification discloses that generation (Examples 1-3), pharmacokinetic study (Examples 4 and 6), and determination of binding kinetics (Example 5) of the feline IgG Fc region variants. The specification discloses that the feline IgG Fc region variants confer FcRn binding in vitro and have extended the half-life in vivo (page 71, paragraph 0215]). However, the specification does not provide sufficient guidance/direction or working examples on how to make and use the instantly claimed invention. The specification does not show treating any particular diseases or disorders, such as pain, in a feline by administering the polypeptide recited in the instant claims, needless to say preventing a feline disease or disorder.  There is no evidence on the record showing administering a polypeptide recited in the instant claims can treat or prevent a feline disease or disorder, such as pain. 
The prior art teaches a polypeptide comprising a feline IgG Fc variant, which  comprises at least one amino acid substitution S428L, S430Y, or S434F (US 2022/0048981 A1, page 3, paragraph [0023] and [0027]; page 4, top of left column). The prior art (US 2006/0067930 A1) teaches that a polypeptide comprising an IgG Fc variant, the IgG Fc variant comprises at least an amino acid substitution at N434H, N434W, N434Y, N434F (page 4, paragraphs [0034]-[0037]). The IgG Fc variant further comprises an amino acid substitution selected from the group consisting of K326A, K326W, and E380A (see, e.g., claim 8). However, the prior art does not provide evidence showing that the instantly claimed polypeptide can treat or prevent a feline disease or disorder, such as pain. It is unpredictable whether administering a polypeptide comprising a feline IgG Fc variant of the present application can treat or prevent a feline disease or disorder.
The courts have stated that patent protection is granted in return for an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genetech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). Similarly, as stated in Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “if mere plausibility were the test for enablement under section 112, Applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. The scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. In the instant case, the evidence on the record supports that the specification does not enable the claimed invention.
  Due to the large quantity for experimentation necessary to use the broad method, the limited directions guidance presented in the specification regarding the same, the lack of working example directed to the same, the complex nature of the invention, the unpredictability in the art, and the breadth of the claims, undue experimentation would be required for the skilled artisan to make and use the claimed invention.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
8. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9. Claims 1-4, 8-9, 12-21, and 23-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(i). Claims 1-2, 8, and 23-24 recite “a feline IgG Fc region variant, or a feline FcRn-binding region thereof” it is unclear what the difference between “a feline IgG Fc region variant” and “a feline FcRn-binding region thereof” is. It is known in the art that IgG Fc binds FcRn. 
(ii). Claims 1 and 23-24 are indefinite because they recite “a control polypeptide”. Since such a control polypeptide is not unambiguously defined, it is unclear what the metes and bounds of the term are. 
(iii). Claim 16 recites for “complement system complex”. It is unclear what the metes and bounds of the term are because complement system complex or complement cascade, refers to a part of the immune system.
Claims 3-4, 9, 12-15, and 17-21 are rejected as dependent claims from claim 1.
10. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “six complementarity determining regions (CDRs) of an immunoglobulin molecule”, and the claim also recites a nanobody, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Likewise, claim 15 recites the broad recitation “an extracellular domain of a feline receptor protein”, and the claim also recites “a ligand binding domain of a feline receptor protein”, which is the narrower statement of the range/limitation because an extracellular domain of a feline receptor protein comprises a ligand binding domain of a feline receptor protein. 
.
Claim Rejections[Symbol font/0xBE]35 USC § 112(d)

11. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12. Claims 20-22 are rejected under 35 U.S.C. 112(d) as being of improper form for failing to further limit the subject matter of a previous claim 1.
Claim 18 recites a limitation, “wherein the polypeptide binds to a feline FcRn at a higher level at an acidic pH than at a neutral pH”. Since claim 18 does not recite any additional structural features for the polypeptide of claim 1, the property recited in claim 18 is deemed to be inherent to the structure of the polypeptide of claim 1. Thus, claim 18 does not further limit the polypeptide of claim 1. 

Claim Objections
13. Claim 17 is objected to because it recites “wherein the polypeptide further comprises a protein …”. It is known in the art that a protein comprises a polypeptide, not that a polypeptide comprises a protein. 

Conclusion
14. No claims are allowed.




Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/                                                                                                                                                                                                      Examiner, Art Unit 1646
September 8, 2022